Citation Nr: 1047666	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-41 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for hypertension.

In January 2007, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript is associated with the record.  The Veterans Law 
Judge who presided over this hearing has ceased his employment 
with the Board.  In a June 2009 letter, the Board notified the 
Veteran that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of the Veteran's claim.  38 C.F.R. § 20.707 (2010).  
The letter offered the Veteran a new hearing and informed him 
that if he did not respond within 30 days, the Board would assume 
he did not want an additional hearing.  The Veteran has not 
responded to the letter, thereby relinquishing his right to a new 
hearing such that the Board may proceed with adjudication of his 
case.

This case previously reached the Board in April 2007.  At that 
time, the Veteran's service connection claim for hypertension was 
remanded for further development.  However, in the same decision, 
the Board confirmed the agency of original jurisdiction (AOJ)'s 
prior denial of service connection for a bilateral ankle 
condition, and for a bilateral knee condition.  The Veteran has 
not challenged the Board's denial of service connection for a 
bilateral ankle condition and a bilateral knee condition; 
therefore, only the claim of service connection for hypertension, 
to include as secondary to service-connected diabetes mellitus, 
remains for appellate review.

The Veteran's claim for hypertension was returned to the Board in 
September 2009.  In that decision, the Board denied the Veteran's 
claims for entitlement to service connection for hypertension.  
The Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2010, the Secretary of Veterans Affairs and the Veteran, through 
his attorney, filed a Joint Motion for Remand (Joint Motion) to 
vacate the Board's September 2009 decision, and requested a 
remand to the Board for further action.  The Joint Motion was 
accepted by the Court in July 2010, and the Veteran's claim for 
service connection for hypertension has been returned to the 
Board for further consideration consistent with the Joint Motion.

The issues of entitlement to service connection for coronary 
artery disease, peripheral neuropathy of the upper and lower 
extremities, erectile dysfunction as secondary to diabetes 
mellitus, and posttraumatic stress disorder (PTSD) have been 
raised by the record (see the Veteran's January 2007 statement), 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran originally claimed hypertension as a complication of 
his diabetes mellitus.  See the Veteran' October 2002 claim.  He 
later indicated that his hypertension was actually diagnosed 
during his service, and that he has had this condition since 
service, although he did not seek treatment until about two or 
three years after service.  See the Veteran's February 2004 
notice of disagreement (NOD); see also the January 2007 hearing 
transcript pg. 3, 4, 6, 25.  He has also argued that his diabetes 
mellitus, which was diagnosed in 2000, aggravates his 
hypertension.  See the February 2004 NOD, and the hearing 
transcript pges. 10-11; see also the Informal Brief of the 
Appellant in Appealed Case (Brief) pg. 4.  

To adequately address the Veteran's contentions as well as the 
provisions of the Joint Motion, the Veteran's claim must be 
remanded for further development of the evidence in the form of a 
more thorough VA medical examination and opinion regarding the 
etiology of the Veteran's hypertension.  

In this case, the Joint Motion indicates that the VA medical 
examinations provided to the Veteran in January 2003 and April 
2009 are not adequate to support the September 2009 Board 
decision.  At the time of the September 2009 Board decision, the 
Board denied the Veteran's claim for hypertension in part based 
on the January 2003 VA medical examination which indicated that 
the Veteran's "hypertension is not etiologically related to his 
diabetes mellitus."  

The Joint Motion points out that the VA medical examination of 
January 2003 regarding any relationship between the Veteran's 
diabetes mellitus and his hypertension does not provide a 
rationale for the opinion reached.  See the Joint Motion pges. 2-
3.  When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this case, the opinion provided in January 2003 was provided 
without a rationale or explanation for the conclusion reached.  
There is no other medical evidence to show that the Veteran's 
hypertension is related to his service, and the Veteran has not 
provided any evidence that he is competent to provide such.  See 
38 C.F.R. § 3.159(a)(1) (2010).  As such, a new opinion is needed 
to address any relationship between the Veteran's hypertension 
and his service-connected diabetes mellitus.

Further, the April 2009 VA medical examination indicated that the 
Veteran's hypertension incurrence during service could not be 
substantiated without resorting to "mere speculation."  The 
Court recently indicated that an examiner's statement that the 
etiology of his symptoms and diagnoses is unknown is inadequate 
to address the Veteran's contentions without further explanation 
as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382, 
391 (2010) (holding that when an examiner provides a statement 
that etiology cannot be determined, the examiner should clearly 
identify what cannot be determined, i.e., whether or not the 
answer cannot be determined from current medical knowledge, or if 
the actual answer cannot be selected from multiple potential 
causes).  Therefore, a new opinion must also address whether or 
not the Veteran's hypertension began during, or within one year 
after, his active military service.

Therefore, under the above case law, in accordance with the Joint 
Motion, the Board concludes that a new VA medical examination and 
opinion is required to address these issues before the Board can 
adequately review and decide the Veteran's claim for service 
connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the current VA records of any 
medical treatment of the Veteran, dating 
from December 2006 to the present (the 
most recent VA treatment of record).  All 
reasonable attempts should be made to 
obtain such records.  All attempts to 
secure such records must be documented in 
the claims file. If certain records are 
unavailable or simply do not exist, or 
further attempts to obtain them would be 
futile, a negative reply to this effect is 
required.

2.	After all relevant records have been 
obtained, provide the Veteran new VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
his hypertension.  The examiner should be 
(if possible) a physician who has not 
previously examined the Veteran.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical history - including, 
in particular:  the Veteran's stated 
history regarding his hypertension, as 
well as any other relevant medical 
evidence.  The examination report must 
indicate whether such review was 
accomplished.  

	Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please provide a thorough review the 
Veteran's history of hypertension.  In 
doing so the examiner should 
acknowledge:  the Veteran's May 1968 
separation examination, the findings 
and history relating to the Veteran's 
hypertension found in the medical 
records, particularly the VA medical 
examinations of January 2003 and April 
2009, and any history of symptoms or 
treatment provided by the Veteran.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current hypertension is 
related to his military service from 
July 1966 to May 1968?

C)	Regardless of the answer to (B), is it 
at least as likely as not (50 percent 
or more probable) that the Veteran's 
current hypertension is caused by or 
aggravated beyond its natural 
progression by his service-connected 
diabetes mellitus, or by medication 
prescribed to treat this condition?

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.	Then, review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

4.	Then, readjudicate the Veteran's claim for 
service connection for hypertension, to 
include as secondary to the Veteran's 
currently service-connected diabetes 
mellitus.  Adjudication of the claim must 
consider the applicability of aggravation 
of a nonservice-connected disorder by a 
service-connected disorder as provided in 
38 C.F.R. § 3.310(a) (2010) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


